Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 6, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 15-29 are currently pending. Claim 28 has been amended by Applicants’ amendment filed 01-06-2021. No claims have been added or canceled by Applicants’ amendment filed 01-06-2021.

Therefore, claims 15-29 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 16, 2021 has been considered.  An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed April 26, is a DIV of US Patent Application No. 13/202,250, filed June 11, 2012 (now US Patent 10316000), which is a 35 U.S.C. 371 national stage filing of International 

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, US Provisional Patent Application 61/207,897, filed February 18, 2009, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific composition of matter recited in independent claim 15 does not have support for compounds having the following structures: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein R1 is C1-8 hydrocarbon or –(CH2)6NH2; wherein R2 is mono-, di-, or tri-halo, an oxime group, O-methyl-oxime group, unsubstituted phenyl (unsubstituted phenyl group only supported when R1 is ethyl), a C2-8 unsaturated hydrocarbon, optionally terminated with a carboxylic acid group, acrylate group, or nitro group (nitro group is only supported when R1 is methyl); wherein X is Cl and Br; and combinations of R1, R2, and X.
	The specific composition of matter recited in independent claims 22 and 28 do not have support for compounds having the following structures:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, wherein R1 is C1-8 hydrocarbon or –(CH2)6NH2; wherein R2 is mono-, di-, or tri-halo, an oxime group, O-methyl-oxime group, unsubstituted phenyl (unsubstituted phenyl only supported when R1 is ethyl), a C2-8 unsaturated hydrocarbon, optionally terminated with a carboxylic acid group, acrylate group, or nitro group (nitro group is only supported when R1 is methyl), wherein R3-R5 are independently 2)6NH2, R2 is methyl or –CH=CH-CH3, R3 and R5 methoxy and acetate group; and R4 is hydroxy); and combinations of R1, R2, and X. Therefore, the priority date for structures than otherwise indicated supra of the presently claimed invention is February 18, 2010, the filing date of US Patent Application PCT/US10/24622. 
Applicants has not specifically indicated where support for the structures and the amendments can be found, such that Applicants are invited to specifically indicate the location of the cited phrase pertinent to claims 15, 22 and 28 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed January 6, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 112 - 1st paragraph - Written Description
The rejection of claims 15-29 is withdrawn under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because the claims comply with the written description requirement.  
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

Claim Rejections - 35 USC § 102
(1)	The rejection of claim 28 is withdrawn under 35 U.S.C. 102(b) as being anticipated by Dong et al. (Journal of the American Chemical Society, 2008, 130(43), 14096-14098).
	Dong et al. do not teach that when R4 is hydroxy or methoxy, at least one of R3 and R5 is methoxy, or both R3 and R5 are methoxy, fluoro, or bromo.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.



(2)	The rejection of claim 28 is withdrawn under 35 U.S.C. 102(a) as being anticipated by Lincke et al. (Chemical Communication, 2009, 46, 734-736).
Lincke et al. do not teach that when R4 is hydroxy or methoxy, at least one of R3 and R5 is methoxy, or both R3 and R5 are methoxy, fluoro, or bromo.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


New Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term “C1-8 hydrocarbon” to refer to any molecule containing hydrogen atoms and one to eight carbon atoms such as, for example, small molecules, nucleic acids, alkyl groups, alkyl chains, polymers, phenyl rings, benzyl rings, carbocylic rings, etc.
	The Examiner has interpreted the term “oxime group” to refer to the single structure –CH=N-OH.
	The Examiner has interpreted the term “O-methyl oxime group” to refer to the single structure –CH=N-O-CH3.
	The Examiner has interpreted the term “C2-8 unsaturated hydrocarbon” to refer to any structure containing hydrogen atoms and two to eight carbons, wherein there is at least one site of unsaturation such as, for example, alkyl chains, small molecules, polymers, benzyl rings, phenyl rings, carbocyclic rings, etc.

Objection to Markush Language
Claims 15, 22, 24 and 28 are objected to because of the following informalities: Claims 15, 22, 24 and 28 improperly state the intended Markush groups such that claim 15 recites, for example, “R2 is methyl, a mono-, di-, or tri-halo methyl, an oxime group...or nitro group”; where the proper format requires use of the term “consisting of” and the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, “R2 is individually selected from the group consisting of . Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10316000 issued June 11, 2019. Although the claims at issue are not the claims of US Patent Application No. 16/286,333 and US Patent Nos. 10316000 encompasses the structures of instant claims 15, 22 and 28.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 15-29 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 15 and 22 are indefinite for the recitation of the term “C1-8 hydrocarbon” such as recited in claim 15, line 5 because it is unclear as to exactly what structures are encompassed by the broad term “C1-8 hydrocarbon”, and whether the term refers to a C1-C8 alkyl; whether the term refers to any structure comprising one to eight carbon atoms and hydrogen atoms (e.g., small organic molecules, polymer coatings, carbocylic rings, etc.); and/or whether the term encompasses something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 15 is indefinite for the recitation of the term “C2-8-unsaturated hydrocarbon” in line 7 because it is unclear as to exactly what structures are encompassed by the broad term “C2-8 unsaturated hydrocarbon”, and whether the term refers to any unsaturated structure consisting of hydrogens and two to eight carbons such as, for example, small molecules, polymers, benzyl rings, phenyl rings, etc.; whether the term refers to a C2-8 unsaturated alkyl chain; whether the term refers to aryl rings; and/or whether the term encompasses something else. Moreover, the term “C2-8 unsaturated hydrocarbon” reads on the term “unsubstituted phenyl” such that it is confusing as to what groups are encompassed by the claim language and, thus, the metes and bounds of the claim cannot be determined.
at least one of R3 and R5 is methoxy, whether the other R3 or R5 position is unsubstituted, and/or whether the remaining position can be substituted according to the groupings as recited, and/or whether the non-methoxy R3 or R5 can have any substitution and, thus, the metes and bounds of the claim cannot be determined.
Claims 16-21 are indefinite insofar as they ultimately depend from claim 15. Claims 24-27 are indefinite insofar as they ultimately depend from claim 22. Claim 29 is indefinite insofar as it ultimately depends from claim 28.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
		
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(1)	Claim 28 is rejected under 35 U.S.C. 102(a) as being anticipated by Rajbongshi et al. (Chemical Society Journal, 2009, 121(6), 973-982). 
Regarding claim 28, Rajbongshi et al. teach molecules 1-5, wherein compound 1 has the structure shown below:

    PNG
    media_image3.png
    148
    254
    media_image3.png
    Greyscale

wherein R1 is methyl (interpreted as methyl, and a C1-8 hydrocarbon); R2 is phenyl (interpreted as an unsubstituted phenyl, and as a C2-8 unsaturated hydrocarbon); R4 is a dialkylamino (interpreted as an alkyl 3 and R5 are hydrogen (corresponding to the structures encompassed by claim 28) (pg. 974; Figure 1).
Rajbongshi et al. meets all the limitations of the claim and, therefore, anticipates the claimed invention.



(2)	Claim 28 is rejected under 35 U.S.C. 102(a) as being anticipated by Chidvilas et al. (Presented at the Instituted of Electrical and Electronics Engineers (IEEE) Conference, June 7-12, 2009; and published in the 2009 34th IEEE Photovoltaic Specialists Conference (PVSC), 2009, 19(1), 813-815). 
Regarding claim 28, Chidvilas et al. teach in Scheme 1 a structure as shown below: 

    PNG
    media_image4.png
    110
    162
    media_image4.png
    Greyscale

wherein R1 = methyl, methoxy, N(CH3)2 and N(C6H5)2 (interpreted as instant R4; and as alkyl, alkoxy, alkylamino, and dialkylamino with instant R3 and R5 as hydrogen); R2 = methyl, phenyl, etc. (interpreted as instant R2; and methyl, unsubstituted phenyl, and C2-8 hydrocarbon); R3 = methyl, phenyl, etc. (interpreted as instant R1; and methyl, and C1-8 hydrocarbon); R4 = methyl, methoxy, N(CH3)2, etc. (interpreted as dimethylamino; and the structures encompassed by claim 28).
Chidvilas et al. meets all the limitations of the claim and, therefore, anticipates the claimed invention.



(3)	Claim 28 is rejected under 35 U.S.C. 102(b) as being anticipated by Tripathy (Asian Journal of Chemistry, 2007, 19(1), 813-815). 
claim 28, Tripathy teaches in Scheme 1 a facile and rapid synthesis of 1,2-disubstituted-2-imidazolin-5-ones (2), wherein Ar = phenyl (2a) (pg. 813, last full paragraph) Scheme 1 is shown below: 

    PNG
    media_image5.png
    381
    792
    media_image5.png
    Greyscale

wherein for compound 2a: R1 is methyl (interpreted as instant R2 is methyl, and a C1-8 hydrocarbon); the instant R1 position is comprises a phenyl (interpreted as a C1-8 hydrocarbon); the instant R4 position is unsubstituted (interpreted as hydrogen); and R3 and R5 are hydrogen (corresponding to the structure encompassed by claim 28) (pg. 815, Scheme 1). For compound 2b: R1 is phenyl (interpreted as instant R2 as a C1-8 hydrocarbon; unsubstituted phenyl; and an unsaturated C2-8 hydrocarbon); the instant R1 position is comprises a phenyl (interpreted as a C1-8 hydrocarbon); the instant R4 position is unsubstituted (interpreted as hydrogen); and R3 and R5 are hydrogen (corresponding to the structure encompassed by claim 28) (pg. 815, Scheme 1).
Tripathy meets all the limitations of the claim and, therefore, anticipates the claimed invention.



(4)	Claims 22 and 24 are rejected under 35 U.S.C. 102(b) as being anticipated by Bharathi et al. (Indian Journal of Pharmaceutical Sciences, 1999, 185-189). 
Regarding claims 22 and 24, Bharathi et al. teach (Z)-4,5-dihydro-4-[(substituted phenyl)-methylene]-5-oxo-2-phenyl-1H-imidazole-1-acetic acids (compounds 1-11) (interpreted as R2 is phenyl); and (Z)-4,5-dihydro-4-[(substituted phenyl)methylene]-2-methyl-5-oxo-1H-imidazole-1-acetic acids (compounds 12-14) (interpreted as R2 is methyl) (Abstract, lines 1-3). Bharathi et al. teach compounds 1-14 as shown below in Table 1: 

    PNG
    media_image6.png
    100
    391
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    453
    890
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    230
    890
    media_image8.png
    Greyscale

(corresponding to compounds encompassed by claims 22 and 24) (pg. 188, Table 1). For example, compound 9 comprises: -CH2CO2H (interpreted as instant R1; and a C1-8 hydrocarbon); R2 is phenyl (interpreted as an unsubstituted phenyl, and a C2-8 unsaturated hydrocarbon); R4 is an acetate group; and R3 is methyl (interpreted as an alkyl group; and R5 is a methyl (interpreted as an alkyl group); while compound 10 comprises: -CH2CO2H (interpreted as instant R1; and a C1-8 hydrocarbon); R2 is phenyl (interpreted as an unsubstituted phenyl, and a C2-8 unsaturated hydrocarbon; R4 is an acetate group; and R3 is methoxy (interpreted as an alkoxy group; and R5 is a methoxy (interpreted as an alkoxy group); and compound 13 comprises: -CH2CO2H (interpreted as instant R1; and a C1-8 hydrocarbon).
Bharathi et al. meets all the limitations of the claim and, therefore, anticipates the claimed invention.


(5)	Claims 22-26 and 28 is rejected under 35 U.S.C. 102(a) as being anticipated by Carreaux et al. (US Patent Application No. 20100216855, published April 26, 2010; effective filing date August 1, 2007). 
Regarding claims 22-26 and 28, Carreaux et al. teach imidazolone derivatives of formula (I):

    PNG
    media_image9.png
    130
    150
    media_image9.png
    Greyscale

wherein R1 = H, C1-C5 alkyl, aryl or a 5-6 membered heterocyclic group; Ar1 = optionally substituted aryl with one or more substituents, or an aromatic heterocycle; R = R2 are –S-, R3-NH-, R4COHN (interpreted as an oxime) or Ar2 with R2 = C1-C5 alkyl, vinyl, or vinyl (C1-C5)alkyl, nitrile or nitrile(C1-C5) alkyl, aryl or benzyl radical, which are optionally substituted; R3 = the meanings given supra and H; and Ar2 = substituted or unsubstituted aryl (encompassing claims 22) (Abstract; and paragraphs [0015]-[0016]). Carreaux et al. also teach compounds 5-7, as shown below (Figure 1):

    PNG
    media_image10.png
    90
    150
    media_image10.png
    Greyscale
    
    PNG
    media_image11.png
    85
    173
    media_image11.png
    Greyscale
      
    PNG
    media_image12.png
    99
    123
    media_image12.png
    Greyscale
  
Carreaux et al. teach that in formula (I) “aryl” represents phenyl or naphthyl and “heterocycle” represents a 5- or 6-membered ring with N, O and/or S as the heteroatom, wherein substituents of R1, Ar1, Ar2 and R that are chosen from: OH, OZ, COH, COZ, COOH, COOZ, NH2, NHalk, N(alk)2, NHCOOH, NHCOOZ, Z representing a linear or branched C1-C5 alkyl, aryl, benzyl, substituted benzyl or aryl, one or more halogens and/or a CCl3 group, and “alk” representing a C1-C3 alkyl radical (interpreted as encompassing the structure of claim 22, wherein R1 is a C1-8 hydrocarbon; R2 is methyl, unsubstituted phenyl; C2-8 unsaturated hydrocarbon; R4 is hydroxy or methoxy; and R3 or R5 is methoxy; the structure of claims 23-26 and 24, wherein R1 is methyl, ethyl, oxime or unsubstituted phenyl, claims 22-26) (interpreted as encompassing the structure of claim 28, wherein R1 is methyl or ethyl; R2 is unsubstituted phenyl; R4 is hydroxyl, methoxy or dimethylamino; and one of R3 or R5   is R1 represents C1-C3 alkyl radical or a hydrogen; Ar1 is chosen from the structures below (paragraph [0027]):

    PNG
    media_image13.png
    156
    295
    media_image13.png
    Greyscale

Carreaux et al. teach imidazolone derivatives of formula (I), wherein R represents R3HN or Ar2; wherein R1 represents H or a linear or branched C1-C5 alkyl radical; R2 represents H or a linear or branched C1-C5 alkyl radical, where appropriate substituted with one or more OH, C1-C5 alkoxy, (CH2)n-OH or (CH2)n-CO2H radicals; or represents a cyclic radical, wherein appropriate of the –(CH2)n- cycloalkyl type; and wherein R3 represents linear or branched C1-C5 alkyl radical, where appropriate substituted with one or more C1-C5 alkyl, OH, or CO2H; or represents a cyclic radical, where appropriate of the –(CH2)n- cycloalkyl type; or represents a phenyl radical, wherein appropriate substituted with one or more –OH, (CH2)n-OH, alkoxy, or CO2H; or a benzyodioxolyl radical (paragraphs [0045]-[0049]). 
Carreaux et al. meets all the limitations of the claim and, therefore, anticipates the claimed invention.

Conclusion
Claims 15-29 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/AMY M BUNKER/
Primary Examiner, Art Unit 1639